Citation Nr: 1435883	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Whether the termination of special monthly pension (SMP) at the housebound rate effective on March 1, 2009 was proper.  

2.  Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for a nervous disorder, claimed as depression.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

The VBMS and Virtual VA folders have been reviewed.  The Board acknowledges that additional evidence has been added to the electronic record since the most recent statement of the case and supplemental statement of the case.  

To the extent this evidence is new, it either duplicates evidence already of record or is not relevant to the issues being decided herein.  Accordingly, a remand for RO consideration is not required.  See 38 C.F.R. § 20.1304 (2013).  

The issues of service connection for PTSD and whether new and material evidence has been submitted to reopen the claim of service connection for a nervous condition, claimed as depression, are being remanded to the Agency of Original Jurisdiction (AOJ).

To the extent the Veteran is claiming current entitlement to SMP at the housebound rate, the Board refers this matter to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  As the June 2007 rating decision that granted SMP at the housebound rate effective March 30, 2007 incorrectly applied the applicable law, the result would have been manifestly different but for the error.  

2.  The Veteran was properly notified of the proposed discontinuance of SMP at the housebound rate based on the error.  

3.  The Veteran is not shown to have manifested complaints or findings referable to prostate cancer in service or for many years thereafter.  

4.  The Veteran did not have "service in the Republic of Vietnam" and the preponderance of the evidence is against finding that he was otherwise exposed to herbicides during active service.  



CONCLUSIONS OF LAW

1.  To the extent that the June 2007 rating decision that granted SMP at the housebound rate was based on clear and unmistakable error (CUE), the discontinuance of the benefits effective on March 1, 2009 was proper.  38 U.S.C.A. §§ 5109A, 1521(e) (West 2002); 38 C.F.R. §§ 3.103(b), 3.105(a), 3.351(d) (2013).  

2.  The Veteran's disability manifested by prostate cancer is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Regarding the discontinuance of SMP benefits, the Board notes that this arose from action initiated by the RO as opposed to the Veteran and that there are particular notification procedures that must be followed.  See 38 C.F.R. § 3.103(b).  These will be discussed further.  

The Board further notes that VCAA does not apply to issues involving CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Regarding the claim of service connection for prostate cancer, VA has satisfied its duty to notify.  By correspondence dated in October 2008 and May 2009, VA notified the Veteran of the information needed to complete and substantiate his claim, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  

VA also provided notice as to how it assigns disability ratings and effective dates.  The claim was most recently readjudicated in the March 2010 statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment and personnel records, private medical records and VA medical center records.  

The Veteran does not assert having service in the Republic of Vietnam or any other location where herbicides were used or stored.  An August 2009 "Vietnam Era Veteran Agent Orange/Herbicide Exposure Checklist and Findings Worksheet" indicates that further development was not needed.  

The Board acknowledges the Veteran's request that VA check shipping manifests to see if the choppers, crates, etc. that came in through Holland were from Vietnam.  As will be discussed, the Board concedes that the Veteran transported material, to include some that might have originated in Vietnam.  Thus, obtaining the shipping manifests would serve no useful purpose.  Further development regarding his claimed theory of Agent Orange exposure is not warranted.  

At his October 2008 VA PTSD examination, the Veteran reported that he had not worked since 1993 when he was disabled because of his asthma and was placed on Social Security disability.  The Board acknowledges that records from the Social Security Administration (SSA) were not obtained.  

There is no indication that these records are relevant to the claims decided and under these circumstances, the Board declines to remand for such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided a VA examination for claimed prostate cancer in April 2008.  The Board acknowledges that an etiology opinion was not obtained.  As discussed, there is no evidence of prostate cancer during service or for many years thereafter and the preponderance of the evidence is against finding that the Veteran served in the Republic of Vietnam or was otherwise exposed to Agent Orange.  The requirements for requesting further VA examination or opinion are not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  


Termination of SMP at the housebound rate

In December 2008, the RO discontinued entitlement to SMP at the housebound rate effective on March 1, 2009.  The Veteran disagreed with the decision and perfected this appeal.  

The Board is limiting its consideration to whether the termination of benefits was proper.  As set forth, the matter of any current entitlement to SMP is referred to the AOJ for further attention.

The August 2008 proposed reduction cited improvement in the Veteran's disability (prostate cancer).  The Board notes that, in cases where a change in disability warrants a reduction in pension, 38 C.F.R. § 3.105(f) (2013) is for application.  

In this case, however, the December 2008 rating action was based on a finding of CUE in the initial grant.  Thus, the Board will analyze the merits of the appeal under the applicable laws and regulations pertaining to CUE.  

Regardless, in cases where pension benefits are terminated, reduced, or otherwise adversely affected, VA is required to provide the Veteran with notice of the proposed termination and a period of 60 days in which to submit evidence to show that the adverse action should not be taken.  See 38 C.F.R. § 3.103(b)(2).   The Veteran also has the right to request a hearing.  See 38 C.F.R. § 3.103(c).

By correspondence dated in August 2008, VA notified the Veteran of the proposed decision to discontinue SMP at the housebound rate.  He was given an opportunity to submit additional evidence and/or request a hearing.  Thus, any applicable due process requirements have been satisfied; the Veteran does not assert otherwise.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order for CUE to exist, the Court has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Under applicable law in 2007 and currently, Veterans entitled to pension qualify for SMP at the housebound rate if they have a single permanent disability rated 100 percent disabling under the rating schedule (not including ratings based upon unemployability under § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of their disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

In June 2007, the RO granted entitlement to SMP by reason of being housebound effective on March 30, 2007.  The SMP was awarded based on prostate cancer ratable at 100 percent and additional disabilities independently ratable at 60 percent or more.  

A careful review of the rating shows that the law was incorrectly cited.  That is, it states that entitlement to SMP based on statutory housebound benefits may be assigned if the Veteran has a single disability ratable at 100 percent and additional disabilities independently ratable at 60 percent or more.  The Board observes that this also is the case for special monthly compensation.  See 38 C.F.R. § 3.350(i).  The applicable regulation pertaining to SMP, however, states that the Veteran must have a single "permanent" disability rated 100 percent disabling.  38 C.F.R. § 3.351(d).  

Thus, on its face, the initial grant was erroneous because the Veteran did not have a permanent 100 percent disability.  It is clear from the code sheet that the 100 percent rating for the nonservice-connected prostate cancer was not considered permanent as there was a future examination scheduled.  

The decision also specifically pointed out that the rating was not permanent and was subject to review.  The Veteran also was not shown to be housebound in fact.  

If the applicable law (which requires a permanent 100 percent disability) had been correctly applied, the benefit would not have been awarded.  Thus, CUE is found in the June 2007 rating decision and the termination of SMP benefits was appropriate.  

The Board also finds that the Veteran was provided a favorable effective date as concerns the discontinuance of the benefit.  There is no basis for restoration of SMP at the housebound rate.  


Service connection for prostate cancer

In August 2009, the RO denied service connection for adenocarcinoma of the prostate.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran asserts that his prostate cancer is due to in-service Agent Orange exposure.  In an October 2008 statement, the Veteran reported driving a tractor trailer in the service and part of his job was to load and unload material off ships in the North Sea that were going in and out of Vietnam.  One of the items they collected was the hulls of choppers, and he believes this is how he came in contact with Agent Orange.  He argued that, as he would retrieve the material, he was exposed to herbicides.   

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be presumed for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

In this respect, if a Veteran was exposed to an herbicide agent during active military service, prostate cancer shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The evidence of record shows that the Veteran was diagnosed with prostate cancer in January 2007 and subsequently underwent radiation therapy which was completed in September 2007.  

Having found a current disability, the Board must consider whether such is related to service.  On review, there is no evidence of prostate cancer during active service.  There is also no evidence that prostate cancer was manifested within the one year period following discharge from active service.  

Service connection is not warranted on a direct basis or on a presumptive basis as a chronic disease.  As such, the Board will focus its discussion on whether presumptive service connection is warranted based on herbicide exposure.  

In his original claim for compensation and/or pension received in March 2007, the Veteran reported that he did not serve in the Republic of Vietnam.  In response to the question "[w]ere you exposed to Agent Orange or other herbicides" the Veteran stated "no."  

The service personnel records do not show any Vietnam service, and the Veteran does not contend as such.  Rather, in connection with his claim for compensation, he now asserts that he was exposed to Agent Orange because he transported materials that came from Vietnam.  

The Veteran's DA Form 20 shows that he was assigned to a transportation company in Germany from January 1967 to August 1968.  His military occupational specialty (MOS) was listed as heavy vehicle driver.  

The Veteran is competent to report that he hauled materials (choppers, crates, etc.) during service.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994).  Considering his MOS, the Board has no reason to doubt that he transported the referenced material in the course of his duties.  The Board also does not doubt that some of this material might have come from the Republic of Vietnam.  This does not, however, establish exposure to Agent Orange.  

In this regard, the Board notes that the Veterans Benefits Administration (VBA) addressed a similar contention in Training Letter 10-06 (Sept. 9, 2010).  VBA determined that claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam, do not qualify for the presumption of exposure.  

The case currently under consideration is similar and the Board does not find the Veteran's contentions sufficient to support of finding of exposure to Agent Orange.  

In summary, the Veteran did not serve in the Republic of Vietnam as contemplated by the regulations, nor is he shown to have been otherwise exposed to Agent Orange during military service.  Thus, on this record, service connection for prostate cancer based on herbicide exposure must be denied.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

As the termination of SMP at the housebound rate effective on March 1, 2009 was proper, the appeal to this extent is denied.  

Service connection for prostate cancer, claimed as due to Agent Orange exposure, is denied.  



REMAND

As concerns the PTSD issue, the Board finds that additional development is warranted.  See 38 C.F.R. § 3.159(c).  

In a February 2009 stressor statement, the Veteran reported that, in March 1967, he watched another truck driver being pulled out of his truck and beaten to death. 

In April 2009, the RO sent the Veteran a letter saying that his statement did not meet the minimum level of detail needed for VA to seek assistance from the U.S. Army and Joint Services Records Research Center (JSRRC).  

In April 2009, the Veteran responded that he was with the 598th Transportation Company and was stationed in Germany, not Vietnam.  The driver that was beaten was not with his unit, but was an American soldier.  He further stated that he witnessed the French burning the American flag.  

In August 2009, the RO made a Formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD.  It was determined that the Veteran did not submit any verifiable information concerning the claimed stressor.  

In December 2009, the Veteran stated that VA should be able pull records from "Man[n]heim, Germany Charlie Barracks in 1967-1968" and there should be a death certificate of a driver who was beaten to death.  

In his March 2010 VA Form 9, the Veteran argued that VA failed to contact his unit in Turlay Barracks and that the daily log for February to March 1967 should have notification of the death there.  

In the June 2014 Appellate Brief Presentation, the representative argued that the Veteran had provided a reasonably verifiable stressor with information that included a date window and a reference to "Turlay (sic) Barracks" in Mannheim, Germany.  

The representative further argued that, to the extent that the Statement of the Case indicated that "[t]he service department was not able to corroborate the claimed stressor(s)," this was factually inaccurate as there was no indication that the service department was ever queried.  The representative urged the Board to remand the issue for development.  

The Board acknowledges the RO's determination that the information submitted by the Veteran was not verifiable.  However, considering the additional detail provided by the Veteran, and the representative's arguments, the Board finds that further development is warranted.  

Specifically, a request should be made to JSRRC to determine whether the claimed stressor occurred.  

The Board further notes that the regulations governing PTSD were amended during the course of this appeal, effective on July 13, 2010.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-52 (July 13, 2010).  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

In his October 2008 VA examination, the Veteran stated that the French targeted the Americans and often threw rocks at them, tried to get into their trucks, beat on the trucks, and did whatever they could to try to assault them.  He indicated that he was under constant threat of injury.  Considering these statements and the amended regulations, additional VA examination is needed.  See 38 C.F.R. § 3.159(c)(4).  

In August 2009, the RO denied service connection for PTSD and also determined that new and material evidence had not been submitted to reopen a claim of service connection for a nervous condition, claimed as depression.  

In September 2009, the Veteran submitted a statement indicating that he disagreed with the decision to deny service connection for PTSD.  In March 2010, the RO furnished a Statement of the Case on the issue of service connection for PTSD.  

The RO also stated that "[i]f you [were] intending to file an additional notice of disagreement with your denial for nervous condition, claimed as depression, please let VA know in writing."  

In March 2010, the Veteran submitted a VA Form 9 wherein he indicated that he was appealing the issue of service connection for PTSD, also claimed as a mental health disorder.  

The Board considers this statement a Notice of Disagreement with the decision to deny service connection for a nervous condition because new and material evidence had not been submitted.  See 38 C.F.R. § 20.201 (2013).  

The Board acknowledges that the issue of service connection for PTSD has been perfected for appeal and that the scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Under the circumstances of this case, however, the Board finds that the most appropriate course of action is to remand the new and material issue so that a Statement of the Case can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take all indicated action to attempt to verify the Veteran's claimed stressors through appropriate sources, to include the JSRRC.  

2.  Thereafter, the AOJ should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder, to include any relevant electronic records should be available for review.  

The examiner should be advised whether the Veteran's claimed non-combat stressor is verified.  If so, the examiner is requested to provide an opinion as to whether it is at least as likely as not that he has a current diagnosis of PTSD was related to such stressor.   

Even if the claimed non-combat stressor is not verified, the examiner should be asked to opine whether it is at least as likely as not that the Veteran has a diagnosis of PTSD related to fear of hostile military or terrorist activity related to his duty in Germany during the Vietnam era.  

A complete rationale for any opinions expressed should be provided.  

3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

4.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the claim of service connection for PTSD in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

5.  The AOJ must also issue a Statement of the Case addressing whether new and material evidence has been submitted to reopen a claim of service connection for a nervous condition, claimed as depression.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely substantive appeal is filed by the Veteran.  38 U.S.C.A. § 7104 (West 2002).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


